DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response to restriction filed on 07/11/2022.
Claims 1, 6-7, 11, 13 and 17-21 are pending. Applicant has cancelled claims 8-10, 14-15 and claims 2-5, 12, 16 and 22-25 are withdrawn as non-elected group.

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1, 6-7, 11, 13 and 17-21 in the reply filed on 07/11/2022 is acknowledged.  The traversal is on the ground(s) that combined search and examination of the alleged inventions would be not be serious burden.  This is not found persuasive because Group I, Claims 1, 6-7, 11, 13 and 17-21 pertains one embodiment of a process for preparation of Si metal comprising of introducing source of Al to the molten calcium silicate slag to form the calcium aluminate slag and separating the Si metal from the calcium aluminate slag while Claims 2-5, 12, 16 and 22-25 pertains different embodiment which  teaches process for preparation of Si metal comprising of adding source Si metal to the molten calcium silicate slag, separating Si metal and molten calcium silicate slag, then introducing source of aluminum metal to molten calcium silicate slag to reduce calcium silicate slag to Si metal and to form the calcium aluminate slag, separating Si metal (see detailed restriction mailed on 04/11/2022) which are different in scope and requires searches in separate classes and subclasses.  The examiner respectfully submits that such searches would impose serious burden of time on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-5, 12, 16 and 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/11/2022.

Claim Objections
Claims 1, 6, 13 and 18-19 are objected to because of the following informalities:  

In order to provide clarity in the claim, it is suggested to amend “the preparation of Si metal” to “a preparation of a silicon (Si) metal” in claim 1 line 1.
In order to provide clarity in the claim, it is suggested to amend “Al metal” to “aluminum (Al) metal” in claim 1 line 2.
In order to provide clarity in the claim, it is suggested to amend “calcium oxide” to “calcium oxide (CaO)” in claim 6 line 7-8.
In order to provide clarity in the claim, it is suggested to amend “99.99%” to “99.99 wt%” in Claim 13, line 2.
In order to provide clarity in the claim, it is suggested to amend “B” to “boron (B)” in claim 18 line 1.
In order to provide clarity in the claim, it is suggested to amend “P” to “phosphorous (P)” in claim 19 line 1.

Appropriate correction is required.


Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Currently abstract is less than 50 words in length.  It is suggested to have the abstract within the range of 50 to 150 words in length.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17, line 2 recites “temperature sufficient” which is not clear asto what temperature is considered to be sufficient and is considered as indefinite. There is not clear definition in applicant’s specification of what is considered as temperature sufficient. For examining purpose, examiner has interpreted “temperature sufficient” as temperature from 1500-1800° C.  Clarification is requested.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,6-7, 11, 17-18 and 20-21 are rejected 35 U.S.C. 103 as being unpatentable over Dietl (US Patent No.: 4,457,903) taken in view of  evidence by Matsumura et al (JP 2008239693, see machine translation).

As per claims 1,6 and 21, Dietl discloses a  process for a preparation of silicon (Si) metal, the process comprising introducing aluminum and quartz (i.e., silicon dioxide) batch-wise into molten alkaline earth silicate (i.e., calcium silicate) slag in a reaction vessel and then separating the Si from the slag is removed in portions from the reaction vessel and regenerate the slag containing dissolved aluminum oxide that has been produced (see examples 1-2, tables 1-2, abstract, Col.4 lines 98-28, Col. 5 lines 26-41

Dietl does not explicitly disclose or suggest wherein reduction step (I) is carried out in a series of reduction furnaces in which the molten calcium silicate slag flows in a counter current direction to the Al metal.

However,  looking at figure 1 and as Dietl discloses aluminum oxide (i.e., source of Al metal) produced by reduction can be separated from slag and figure 1 shows calcium silicate flows in opposite direction of aluminum oxide therefore, it would have been obvious to one of the ordinary skill in the art at before the effective filing date of applicant invention from figure 1 that reduction of step (I) is carried out in series of reduction furnaces in which the molten calcium silicate slag flows in a current direction to the Al metal.

Dietl does not explicitly disclose or suggest forming calcium aluminate and separating Si metal from calcium aluminate slag.

However, given Dietl discloses slag comprising of introducing calcium oxide (i.e., CaO), quartz and aluminum into reaction chamber (example 1) therefore, it would have been obvious to one of the ordinary skill in the art at before the effective filing date of applicant invention that when adding Quartz (SiO2), CaO and Al which would form calcium aluminate unless otherwise shown by applicant. Further evidence of support taught by Matsumura et al which discloses calcium aluminate containing CaO and source of alumina (i.e., Al2O3) and silicon dioxide (source of Si metal), see machine translation on paragraphs 0017 and 0020).

As per claim 7, Dietl discloses Si metal recovered is high purity silicon metal (Col.2 lines 3-7).

As per claim 11, Dietl discloses step (I) is performed at a temperature of 1420-1600° C (Col.2 lines 39-47). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

As per claim 13, Dietl discloses Al metal used in reduction step (I)  has purity of at least 99.9% (Col.2 lines 15-17) . As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

As per Claim 17 and 20, Dietl discloses process comprises combining silicon dioxide (quartz) and calcium oxide in a vessels at a temperature of 1550° C (example 1). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

As per Claim 18, Dietl discloses content of boron(B) in the silicon dioxide and CaO is less than 1.00 ppm (see table 1, example 1). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 19 is rejected 35 U.S.C. 103 as being unpatentable over Dietl (US Patent No.: 4,457,903, IDS cited reference by applicant) in view of Wu et al (WO2012000428) taken in view of  evidence by Matsumura et al (JP 2008239693, see machine translation).

Dietl discloses a  process for a preparation of silicon (Si) metal, the process comprising introducing aluminum and quartz (i.e., silicon dioxide) batch-wise into molten alkaline earth silicate (i.e., calcium silicate) slag in a reaction vessel and then separating the Si from the slag is removed in portions from the reaction vessel and regenerate the slag containing dissolved aluminum oxide that has been produced (see examples 1-2, tables 1-2, abstract, Col.4 lines 98-28, Col. 5 lines 26-41).

Dietl does not explicitly disclose or suggest phosphorous content in silicon dioxide and CaO in step (I) present preferably less than 1.0 ppm.

However, Wu discloses a process of production of high purity silicon comprising of raw material mixture containing aluminum, quartz (SiO2), CaO and fluorite powder.  Further Wu discloses impurity of phosphorous and boron present  less than 1 ppm (see page 13-table 1,embodiments 1-5). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Given Dietl and Wu are both directed to process of producing pure silicon, therefore, it would have been obvious to one of the ordinary skill in the art at before the effective filing date of applicant invention to modify the process of Dietl with Wu to result the impurity of phosphorous to less than 1.00 ppm which provides high purity and a huge output, and the content of the impurities especially B and P may be lower than before with less energy consumption and provides short technological process and simple in operation as taught by Wu (see page 2, lines 3-14).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        11/8/2022